Fish, C. J.
(After stating the facts.)
We think the plaintiff’s petition clearly indicates that at the-time of the occurrence of which he complains, quarantine regulations were in force with reference to travelers seeking to enter the City of Columbus, at least as to such travelers coming from Albany, Ga. The petition shows that before the plaintiff purchased ■ his ticket he was put on notice of the existence of such regulations, by the agent of the defendant, to whom he applied to purchase the ticket, as the agent notified him “that before purchasing the same it would be necessary for him to have a health certificate.” In order to procure such a certificate from the Albany health officer, the plaintiff had- to produce evidence to show that he had not,, within the past ten days, been exposed to the infection of yellow fever, nor been in any infected or suspected locality. As the train upon which he was riding approached the City of Columbus, an officer, claiming to be a quarantine officer, approached him and asked him for a health certificate, and plaintiff exhibited the one which he had procured in Albany to such officer, who told plaintiff that he would not be allowed to ride on the train into Columbus, but must leave it at Sulphur Springs. These facts, alleged in the petition, clearly indicate the existence of quarantine regulations; and when to them are added the allegations, that plaintiff’s, health certificate “entitled him'to ride on said train into the City of Columbus,” and that it was the duty of “said officer to have passed him on said certificate into the City of Columbus,” it seems impossible to fairly construe this petition without reaching the *571conclusion that there were such regulations in force relative to persons traveling from Albany to Columbus, 6a. The petition shows that before the- plaintiff purchased his ticket he had every reason to suspect that ere he reached his journey’s end he would ■encounter a quarantine officer, and that he relied both on his railroad ticket and his health certificate for his entry into the city of his destination. While in the amendment to the petition the plaintiff was careful to allege that he did not admit that the person who ordered him to leave the train at Sulphur Springs was what such person claimed to be, a quarantine officer, yet not only-do the circumstances alleged in the petition strongly tend to indicate that this was true, but, as we have seen, the plaintiff himself alleges that it was the duty of “said officer to have passed him on said certificate into the City of Columbus.” The allegation that it was the duty of said officer to have passed the plaintiff into the City of Columbus, on the health certificate which he exhibited for the officer’s inspection, is equivalent to an admission that, such officer was a quarantine officer. Unless he was a quarantine-officer, how could it have been his duty to pass the plaintiff into the City of Columbus, upon the -evidence as to his right to enter-that city afforded by the health certificate? The allegation here referred to was a direct admission that the person who ordered the-plaintiff to leave the train was an “officer” of some kind, and an ■ indirect admission that he was a quarantine or health officer, else-it could not have been his duty “to have passed” the plaintiff' “into the City of Columbus” upon his health certificate. Against, this clearly implied admission in the original petition, we have.the allegation, in the amendment thereto, that plaintiff does not admit' that the person who ordered him from the train was a .quarantine officer; but he did not deny that such was the fact.
The matter, then,.stands thus: an officer, whose duty was such-as to clearly indicate that he was a quarantine or health officer, ordered the plaintiff , to leave the train, but the plaintiff neither expressly admits nor denies that such officer was a quarantine officer. As the rule is well established that pleadings are to be construed most strongly against the pleader, and the allegation from which the admission is implied was not stricken from the original petition, the plaintiff could not escape its force and effect by merely alleging that he did not admit the natural and logical deduc*572tion from such allegation. While, by an amendment to the original petition, the plaintiff could have withdrawn an allegation previously made, he could not by an amendment place his own construction upon the facts which he had alleged. After all, however, it does not really make any difference by what particular name the officer who ordered the plaintiff to leave the train be called, if his dutjr was such as the plaintiff alleges it to have been. He must have been a health officer, clothed with authority to pass upon the sufficiency of health certificates to entitle the holders thereof- to e^.ter the City of Columbus, otherwise it could not have been his duty to pass the plaintiff into that city upon the health certificate which he exhibited for inspection. If he was not clothed with such authority, he owed the plaintiff simply the negative duty of non-interference with his liberty, and could not have owed him the positive duty of passing him into the City- of Columbus because he had exhibited a proper health certificate. A health officer who had authority to pass upon the sufficiency of plaintiff’s health certificate to entitle him to enter Columbus had also, by necessary implication, authority to prevent him from entering such city, if the certificate, under the health regulations in force, was not such as to entitle him to do so. The case, then, resolves itself into this question: Was it the duty of the conductor to interfere to prevent a health officer, clothed with such authority, from compelling the qDlaintiff to leave the train before it reached the City of Columbus? Brunswick & Western Railroad Co. v. Ponder, 117 Ga. 63, is a case which is directly in point here. There it was held: “A railroad company is bound to use extraordinarjr diligence to protect a passenger, while in transit, from violence or injury by third persons; but where the passenger is arrested by officers of the law, the company is under no duty to inquire into the legality of the arrest.” In the present case the conductor was not bound to contest with the health officer the propriety or legality of the exercise of his power and authority in the particular instance; as the sufficiency of the health certificate was a question for the health officer, and not for the conductor. A railroad conductor is not required, for the protection of one of his passengers, to enter into a contest with the health officer the propriety or legality of the exercise who is apparently acting within the scope of his authority. Brunswick & Western R. Co. v. Ponder, supra; Duggan v. Baltimore & *573Ohio R. Co., 159 Pa. St. 248; Fetter on Carriers of Pas. §101. While the petition alleged that the conductor pointed the plaintiff out as a person to be ejected from the train, there is no averment that the conductor said why he pointed out the plaintiff to the health officer, or that he did anything whatever to indicate why he did so. As an allegation of fact, therefore, this statement, simply amounts to an averment that the conductor pointed the plaintiff out to the officer who ordered him to leave the train, the alleged purpose of the conductor in pointing out being a mere conclusion of the pleader. The conductor had a perfect right to point out to the health officer the passengers on the train who had boarded it at a given city or locality. For instance, if the health officer asked the conductor to indicate to him the passengers who. had held tickets from Albany, and the conductor did so, he would, not thereby render the railroad company responsible for the subsequent official conduct of such officer to such passengers, or any one of them. He would be merely giving information to which the health officer, as a matter of public policy, was entitled. It-was held in Owens v. Wilmington & Weldon Railroad Co., 126 N. C. 139 (78 Am. St. Rep. 642), that “A railroad company is not liable for the false arrest of a passenger on one of its trains, where the conductor in charge of the train merely pointed out such passenger to a sheriff who had come to arrest him as a party suspected of a capital offense.” In that case the court said, “The defendant was wholly ignorant of the occurrence, and its conductor did not originate the cause or instigate or participate in the arrest. It would be vain and unreasonable to require him to resist an officer of the law, or the law itself. Whether the officer had authority or probable cause for making the arrest is immaterial.” In the case with which we are dealing, the court properly dismissed the petition upon demurrer, and the judgment is therefore Affirmed.

All the Justices concur.